FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2010

                                                                     MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                      No. 07-10446

             Plaintiff - Appellee,             D.C. No. CR-05-00040-RJJ

  v.
                                               ORDER
MARIO WEICKS,

             Defendant - Appellant.


Before: HAWKINS and THOMAS, Circuit Judges, and KORMAN,* District
Judge.

       Appellee’s Unopposed Petition for Rehearing is GRANTED in part for the

purpose of amending the Memorandum disposition.

       The Memorandum Disposition, filed on January 22, 2010, is amended as

follows:

       (1)   The sentence on page 2 reading “He was sentenced to 420 months

             imprisonment plus ten years of supervised release.” is amended to read

             “He was sentenced to 360 months imprisonment plus ten years of

             supervised release.”




        *
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
(2)   The sentence on page 2 reading “Absent application of the career

      offender provision, Weicks’ Guidelines offense level would be 30, which

      would result in a Guidelines sentencing range of 168 to 210 months.” is

      amended to read “Absent application of the career offender provision,

      Weicks’ Guidelines offense level would be 33, which would result in a

      Guidelines sentencing range of 235 to 293 months.”




                                  2